On Petition for Rehearing.
(194 Pac. 854.)
On petition for rehearing. Denied.
Messrs. Norblad & Hesse, for the petition.
Mr. J. J. Barrett, District Attorney, Mr. George M. Brown, Attorney General, and Mr. J. O. Bailey, Assistant Attorney General, contra.
McBRIDE, J.
We have carefully considered the able brief of counsel for the plaintiffs filed with the petition for a rehearing. While the arguments therein restate forcibly and vividly the objections to the act of 1919, they fail to convince us that such act is unconstitutional or in any respect affected by the compact between the States of Oregon and Washington relating to the protection of salmon in the waters *680over which, the states have concurrent jurisdiction. That the usefulness of the act as a protective measure is largely impaired by the failure of the State of Washington to enact similar legislation is patent. That the use of purse seines and like appliances at the mouth of the Columbia River by Washington fishermen will eventually greatly impair, if not destroy, the value of the Columbia River as a producer of salmon, is plain to everyone familiar with the subject. That our present law operates harshly upon Oregon fishermen and canneries cannot be disputed. But these are considerations that properly address themselves to the legislatures of the two states, and not to the courts. The fact remains that Oregon has done its part to protect an industry which is a source of millions of dollars of profit to the citizens of both states, while Washington, with an equal interest in such protection, has failed so far to act effectively in the matter.
Perhaps as a matter of even-handed justice the present law should be repealed, and Oregon canneries be allowed to participate in the spoliation of the salmon industry on the Columbia River equally with the canneries on the Washington side of the river, but this court cannot effect such repeal by declaring the law unconstitutional. The legislatures of both states are now in session, and it is unthinkable that they will sit idly by without mutually devising a remedy for conditions which threaten to destroy a great industry.
The petition for rehearing is denied.
Affirmed. Rehearing Denied.
Burnett, C. J., and Johns and Harris,'JJ., concur.